 



Exhibit 10.5
MEMORANDUM OF AGREEMENT
(Amendment No. 4 to Shareholders Agreement for the Europe JVC)
(Amendment No. 3 to Operating Agreement for Goodyear Dunlop Tires North America,
Ltd.)
This Memorandum of Agreement (“Agreement”) is dated as of 26 April, 2007 and is
by and between The Goodyear Tire & Rubber Company, a company organized and
existing under the laws of the State of Ohio, United States of America having
its principal office of 1144 East Market Street, Akron, Ohio 44316-0001, United
States of America (“Goodyear”) and Sumitomo Rubber Industries, Ltd., a company
organized and existing under the laws of Japan having its principal office at
6-9, 3-Chome, Wakinohama-cho, Chuo-ku, Kobe 651-0072, Japan (“Sumitomo” ).
WHEREAS, following discussion of the current operation of the Alliance, the
parties have agreed the matters set out below.
NOW, IT IS AGREED AS FOLLOWS:

1.   The Europe JVC       Confirmation of Europe Shareholders Agreement   1.1  
The parties confirm that, except to the extent otherwise contemplated by the
Shareholders Agreement for the Europe JVC (hereinafter, the “Europe Shareholders
Agreement”), any of the Alliance Agreements, the Articles of Association of the
Europe JVC or as otherwise provided by law:

  1.1.1   responsibility for management of the business, strategy and operations
of the Europe JVC resides with its board of directors; and     1.1.2   the
exclusive territorial coverage of the Europe JVC is the European Territory as
described in Article 9.5 (a) of the Europe Shareholders Agreement, as it may be
amended from time to time.

1.2   The parties confirm as follows:

  1.2.1   Sumitomo agrees to the use of the PBU structure for the Europe JVC,
provided however, that should Goodyear cause a material breach of this
Agreement, then Sumitomo shall have the right to revert to the sales or
organizational structure in the original Europe Shareholders Agreement. Under
the PBU structure, the PBU executes daily tactical operations to carry out
strategy decisions made by the board of directors of the Europe JVC. The parties
agree that, subject to the other provisions of the Europe Shareholders
Agreement, no future material



 



--------------------------------------------------------------------------------



 



      change to the management or organizational structure of the Europe JVC,
Goodyear Dunlop Tires Germany GmbH, Dunlop GmbH & Co KG, Goodyear Dunlop Tires
OE GmbH, Goodyear Dunlop Tires France S.A., Goodyear Dunlop Tyres UK Limited,
Dunlop Tyres Limited or Goodyear Luxembourg Tires S.A. (each of such companies
or partnerships considered alone without its Affiliates controlled by it) shall
be made without the Chairman of the Europe JVC making a prior consultation with
the Vice-Chairman of the Europe JVC appointed by Sumitomo.     1.2.2   The
exclusive territorial coverage (i.e. unified Western and Eastern Europe) and the
single and efficient management and organizational structure of the Europe JVC
shall be operated by 30 June 2008 so as to fully reflect the principles
confirmed in paragraph 1.1. In particular, Goodyear will ensure that,
notwithstanding the arrangement of Goodyear’s own internal SBU structure,
responsibility for the management and operation of the business of the Europe
JVC and its Affiliates controlled by it will, except as mentioned in paragraph
1.1, reside with the board of directors of the Europe JVC, and not with any of
Goodyear’s SBUs.     1.2.3   Proposals for such operation and for involvement of
SRI-appointed Directors in the operation of the PBU structure, including the
role of the Vice-Chairman of the Europe JVC as it relates to the SRI European
Trademarks tires in the Europe JVC for sales and marketing, will initially be
discussed between Mr. de Bok and Mr. Nakaseko, who will report their conclusions
to Mr. Gingo and Mr. Sawada in the first calendar quarter of 2007. Items to be
considered in the course of these discussions include the governance and
management structure of the Europe JVC and the role of PBUs. Pending agreement
on the details of the operation, the SRI-appointed Directors of the Europe JVC
will be entitled to attend and participate in such management meetings of the
Europe JVC and its Affiliates controlled by it as the Vice-Chairman may
determine.

1.3   As one interim measure towards improved integration of the territorial
coverage of the Europe JVC, the President of the Goodyear EEMEA business unit
(currently Mr. Kaplan) has been appointed to the board of directors of the
Europe JVC as one of Goodyear’s nominated directors.       Hanau Technical
Center   1.4   The parties agree that, subject as mentioned below, the Sumitomo
nominated Director of the Europe JVC responsible for Dunlop technical matters
(currently Mr. Nishi) shall also



 



--------------------------------------------------------------------------------



 



    be appointed as the head of the Hanau Technical Center. Goodyear
nevertheless reserves the right, after consultation with Sumitomo, to require
those two functions to be split between two different persons at any time in the
future.   1.5   Goodyear and Sumitomo agree that the head of the Hanau Technical
Center shall report to and cooperate with the technical director of the
Luxembourg Technical Center with respect to the following matters:

             
 
           
Report
    1.5.1     annual budget and capital expenditure control, under the current
Contract Research Agreement as of 1 January, 2000 between Goodyear and Dunlop
GmbH;
 
           
Cooperate
    1.5.2     commonality of technical matters;
 
           
 
    1.5.3     material specification;
 
           
 
    1.5.4     such other matters (if any) as may be agreed from time to time in
writing by Goodyear and Sumitomo; and
 
           
 
    1.5.5     the areas of cooperation (1-10) listed in a letter dated July 18,
2005 from Mr. Gingo to Mr. Takahashi which have been extracted and attached
hereto as Annex A.

1.6   Goodyear and Sumitomo agree to procure that the head of the Hanau
Technical Center will communicate and coordinate with Consumer, Truck and
Motorcycle PBU’s Directors in order to meet business objectives.   1.7  
Goodyear agrees to consult with Sumitomo with respect to any proposals to close
or significantly (that is, more than twenty percent (20%) reduction in
operations, either alone or taken together with any related prior reduction
effected within the preceding twelve (12) months) wind down of the Hanau
Technical Center.   1.8   Goodyear undertakes to Sumitomo to procure that the
Hanau Technical Center shall not be closed or significantly (that is, more than
twenty percent (20%) reduction in operations, either alone or taken together
with any related prior reduction effected within the preceding twelve
(12) months) wound down unless Sumitomo has first given written notice to
Goodyear that it is satisfied that there are arrangements in place for Dunlop
research and development to continue that are satisfactory to Sumitomo and,
following such closure, German-origin OE customers will continue to be properly
served by the Europe JVC. Sumitomo agrees that it shall not unreasonably
withhold such written notice of satisfaction to Goodyear.



 



--------------------------------------------------------------------------------



 



2.   The North America JVC       Delegation of Chairman’s responsibilities   2.1
  The parties agree that the Chairman of the North America JVC may delegate some
or all of his responsibilities for Japan-origin OEM matters to the
Goodyear-appointed OEM Sales/Marketing Director (currently Mr. Finkelmeier) and
Goodyear confirms to Sumitomo that the Goodyear-appointed OEM Sales/Marketing
Director (currently Mr. Finkelmeier) will at all times act, and be committed to
work, in and for the best interests of the North America JVC in compliance with
the terms of the North America Operating Agreement.       Sumitomo appointments
  2.2   Goodyear and Sumitomo agree to procure that the SRI-appointed OEM
Sales/Marketing Director (currently Mr. Hasegawa) is appointed as:

  2.2.1   the sales/marketing director with responsibility for the management of
relationships with Japan-origin OEMs for both the SRI North American Trademarks
(“Dunlop brands”) and Goodyear North American Trademarks (“Goodyear brands”) and
for sales to all motorcycle OEMs and ATV OEMs and for replacement sales of
motorcycle tires; and     2.2.2   vice president with responsibility for sales
(except final pricing and marketing strategy determinations) of the Dunlop
brands to Japan-origin OEMs and for the direction and strategy for sales of
Goodyear brands to Japan-origin OEMs.

2.3   Goodyear and Sumitomo also agree:

  2.3.1   to procure that the SRI-appointed OEM Sales/Marketing Director
(currently Mr. Hasegawa) shall be appointed as an officer of the North America
JVC;     2.3.2   that the SRI-appointed OEM Sales/Marketing Director (currently
Mr. Hasegawa) will have a direct report line to the Chairman and to the
Vice-Chairman of the North America JVC, who will in turn report to the Chairman
of the North America JVC; and     2.3.3   to procure that the SRI-appointed OEM
Sales/Marketing Director (currently Mr. Hasegawa) and the Goodyear-appointed OEM
Sales/Marketing Director (currently Mr. Finkelmeier) co-ordinate on all pricing
decisions, subject to paragraph 2.2.2.         Goodyear employees



 



--------------------------------------------------------------------------------



 



2.4   Goodyear undertakes to procure that:

  2.4.1   except for the Goodyear-appointed OEM Sales/Marketing Director
(currently Mr. Finkelmeier), all Goodyear employees from time to time with
responsibility for sales to Japan-origin OEMs shall report to SRI-appointed OEM
Sales/Marketing Director (currently Mr. Hasegawa) for all Japan-origin OEM
matters;     2.4.2   the Goodyear employee who is currently exclusively
responsible for sales to Japan-origin OEMs will be transferred to the North
America JVC; and     2.4.3   all other Goodyear employees from time to time who
are in charge of both Japan-origin OEMs and non Japan-origin OEMs will work with
the North America JVC on a shared service basis.

2.5   Goodyear and Sumitomo agree that the reasonable charges associated with
Japan-origin OEM activities by such Goodyear employees will be for the account
of the North America JVC, but the shared service cost for such employees will
only be for the account of the North America JVC to the extent it relates to
their time selling Dunlop brands to Japan-origin OEMs. Goodyear undertakes to
procure that the Goodyear-appointed OEM Sales/Marketing Director (currently
Mr. Finkelmeier) shall not charge any of his time to the North America JVC.    
  Strategy   2.6   Goodyear and Sumitomo agree to:

  2.6.1   procure that Toyota global strategy meetings for the Alliance JVCs are
held on a regular basis and, in any event, not less than once every calendar
quarter unless otherwise agreed; and     2.6.2   work together in good faith to
establish and agree for the Alliance JVCs a cooperative strategy for Acura
(Honda) and Infinity (Nissan) by a time to be agreed between Goodyear and
Sumitomo.

    CAPEX plan approval   2.7   Goodyear and Sumitomo agree to procure that each
capital expenditure plan (or material amendment thereto) for the North America
JVC shall be drafted by the Vice Chairman and the Chairman of the North America
JVC and successively submitted to the



 



--------------------------------------------------------------------------------



 



    shareholders (members) of the North America JVC for shareholder approval or
disapproval prior to being implemented by the North America JVC.       Plant
production   2.8   Goodyear undertakes to respect, and to procure that its
Affiliates respect, the North America JVC’s plant production scheduling for the
Buffalo plant prepared by the North America JVC for motorcycle tires. The
production scheduling for all other tires will be based and coordinated on the
overall production planning of Goodyear’s North American plants.   3   Third
Party Sourcing       The parties will establish procedures for authorizing, on a
case-by-case basis, the disclosure of technology owned by either of them to
third parties for use in manufacturing products to be supplied to either of
them.   4   Implementation       The parties will endeavor to implement this
Agreement, including by way of entering into any further agreements they may
identify as appropriate, as soon as practicable and shall review progress up to
that implementation on a quarterly basis.   5   General   5.1   Goodyear (for
itself and those of its Affiliates which are parties to the relevant Alliance
Agreements) and Sumitomo (for itself and those of its Affiliates which are
parties to the relevant Alliance Agreements) agree that, in the case of any
inconsistency between the provisions of this Agreement and the provisions of any
of the Alliance Agreements, the former provisions shall prevail and the relevant
provisions of the Alliance Agreements shall be deemed to be modified
accordingly.   5.2   Unless otherwise defined herein, all capitalized terms used
in this Agreement shall have       the meanings given in the Umbrella Agreement
between Goodyear and Sumitomo dated as of June 14, 1999 (the “Umbrella
Agreement”), and/or the other Alliance Agreements.   5.3   The provisions of
Article XVIII of the Umbrella Agreement and the corresponding provisions of the
Alliance Agreements amended by this Agreement are hereby incorporated into and
made a part of this Agreement by this reference, and this Agreement shall be
governed as if it is one of the agreements governed by such provisions of
Article XVIII and the corresponding provisions of the Alliance Agreements
amended by this Agreement.



 



--------------------------------------------------------------------------------



 



6   Condition Precedent       This Agreement shall not take effect unless and
until it has been approved by the Sumitomo Board of Directors at a meeting to be
held no later than 27 February, 2007.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed for and on behalf of themselves and their Affiliates as of 26 April,
2007.

         

       
 
            THE GOODYEAR TIRE & RUBBER COMPANY
 
       
 
  By:   /s/ Robert Keegan
 
       
 
       
 
  Name:   Robert J. Keegan
 
       
 
       
 
  Title:   Chairman of the Board, Chief Executive Officer and President
 
       
 
       
 
  Attest:   /s/ Anthony E. Miller
 
       
 
       
 
  Name:   Anthony E. Miller
 
       
 
       
 
  Title:   Assistant Secretary
 
       
 
       
 
            SUMITOMO RUBBER INDUSTRIES, LTD.
 
       
 
  By:   /s/ Tetsuji Mino
 
       
 
       
 
  Name:   Tetsuji Mino
 
       
 
       
 
  Title:   President and Representative Director
 
       
 
       
 
  Attest:   /s/ Makoto Teshima
 
       
 
       
 
  Name:   Makoto Teshima
 
       
 
       
 
  Title:   General Manager, Legal Department
 
       

 